Weight, C. J.
Tbe defendants claim that tbe petitioner Was only entitled to a dower interest for life, and not in fee *176simple, in ibis land. Tbe law in force at tbe time this deed was executed, gave ber only a life estate. Tbe Code, wbicb was in force at tbe time of Peter Young’s death, gave ber one-third in fee simple. This decision of tbe District Court was made April 3d, 1855, but we suppose without knowledge of tbe ruling of this court, involving tbe same question, at tbe last term. Tbe case of Jane B. O'Farrell v. Timothy Davis, decided at tbe December term, 1854, of this court, is now relied upon by tbe appellants as settling this case. ¥e can see no difference in tbe principle involved. Indeed, from tbe fact that no argument has been made by tbe appel-lee, we suppose that decision is regarded as governing this case. It was there held, that tbe dower of tbe wife is to be governed by tbe law in force at the time of tbe making of tbe deed by tbe husband, and not that in force at tbe time of tbe husband’s death ; that tbe husband bad full power to dispose of tbe entire estate, except tbe wife’s dower; that tbe purchaser would take tbe property subject to that right, as then fixed by law; and that tbe law making power could not afterwards increase that interest, without violating tbe obligation of tbe original contract. ¥e axe not now urged to change this ruling, and as at present advised, see no good reason for so doing.
Tbe decree of tbe District Court, giving to tbe petitioner a dower in fee simple, will therefore be reversed, and tbe cause remanded, with directions to enter tbe decree so as to give tbe petitioner dower for life only in tbe lands' mentioned in said trust deed, and in all other respects tbe proceedings are affirmed.
Judgment reversed.